Title: From Charles Francis Adams to Abigail Smith Adams, 1 July 1816
From: Adams, Charles Francis
To: Adams, Abigail Smith


				
					Dear Grandmama
					Boston July 1st 1816
				
				I am now come home for the holidays and I hope to receive a great many letters but too I must mind to write to you as many times as you do to meThere has been a latin play acted at Ealing called the Andrian one of Terences it was acted three times this year that is to say three times running as to the Actors I can not tell, I suppose you will soon hear Who they are; all I know is that George acted Crito.In the morning of the last day there were Speeches, George and me had the honor of speaking before publicWe have been very merry very merry indeed these holidays we have had races here for three days the first was for a silver cup the second for another Silver cup and too horn cups and the third and last was for a gold cup. With love and duty to all at home / I remain / Dear Grandmama / Your affectionate Grandson
				
					Charles Adams
				
				
					PS Forgive such writing
				
			